The Court.
This is an appeal from an order granting a new trial on motion of the plaintiffs. As there was a substantial conflict in the evidence, we will not reverse the order of the court, the judge of which saw and heard the witnesses. It is urged by appellants that the order granting the new trial ought to be reversed, because the court improperly admitted certain *259documents offered by plaintiffs to which defendants objected. The verdict of the jury was based upon the evidence which the court admitted, and the court below found that such evidence did not j ustify the verdict. It cannot always be presumed, when an objection to certain evidence as incompetent is overruled, but that if the ruling had been against the offered evidence, the party might not have proved the same fact by other evidence.
Order affirmed.